Citation Nr: 1826019	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-30 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected low back disability. 

2.  Entitlement to service connection for seizure disorder, to include as secondary to the service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1985 to September 1985.

This matter is before the Board of Veterans' Appeal (Board) on appeal of an April 2012 rating decision of the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2016, the Board remanded the case for further development, which has been completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim.

The Veteran underwent VA examinations in March 2012 for his cervical spine disability and seizure disorder.  The VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's cervical spine disability or seizure disorder is related to active service.  However, the VA examiner did not address secondary service connection for either the cervical spine disability or seizure disorder.  

As such, a remand is necessary to obtain an addendum opinion to address secondary service connection. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA and/or private treatment records.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain an addendum medical opinion from the March 2012 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The examiner should review the Veteran's claims file, including a copy of this remand, and comment on the following questions:

(a) Is it at least as likely as not (i.e., probability of 50 percent or higher) that any cervical spine disability is proximately due to or the result of the Veteran's service-connected lower back disability?   

(b) If the answer to (a) is negative, is it at least as likely as not that the cervical spine disability is aggravated (i.e., permanently or temporarily worsened) by the service-connected lower back disability?  

If aggravation is found, the examiner should address the following medical issues:  1) the baseline manifestations of the disorder found prior to aggravation; and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

(c) Is it at least as likely as not (i.e., probability of 50 percent or higher) that any seizure disorder is proximately due to or the result of the Veteran's service-connected lower back disability?   

Additionally, the VA examiner should review and comment on whether he/she agrees with the medical conclusions of Dr. R.A., a private neurologist.  See Medical Treatment Record - Non-Government Facility May 2014.

(b) If the answer to (a) is negative, is it at least as likely as not that the seizure disorder is aggravated (i.e., permanently or temporarily worsened) by the service-connected lower back disability? 

If aggravation is found, the examiner should address the following medical issues:  1) the baseline manifestations of the disorder found prior to aggravation; and 2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  After the above development has been completed, readjudicate the claims.  If any benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).                
